Citation Nr: 0711879	
Decision Date: 04/24/07    Archive Date: 05/01/07

DOCKET NO.  03-35 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for residuals of a nose 
injury, to include a deviated nasal septum and sinus 
infections.  

2.  Entitlement to service connection for right arm 
osteoarthritis.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The veteran served on active duty from April 1941 to October 
1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2002 rating decision of the 
Milwaukee, Wisconsin, VA Regional Office (RO).  

The Board notes that service connection for cold injuries of 
the feet was granted in a December 2004 rating decision and 
service connection for a bilateral hearing loss disability 
was granted in a January 2006 rating decision.  This 
represents a full grant of the benefits sought in regard to 
those issues.  

This case has been advanced on the Board's docket.


FINDINGS OF FACT

1.  The veteran is a combat veteran.  

2.  Residuals of a nose injury, to include a deviated nasal 
septum and sinus infections, are attributable to service.  

3.  Right arm osteoarthritis is attributable to service. 


CONCLUSIONS OF LAW

1.  Residuals of a nose injury, to include a deviated nasal 
septum and sinus infections, were incurred in service.  38 
U.S.C.A. §§ 1110, 1154(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.303 (2006).



2.  Right arm osteoarthritis was incurred in service.  38 
U.S.C.A. § 1101, 1110, 1112, 1113 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2005).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. § 3.303 (2006).  Service connection may also be 
granted for arthritis when it is manifested to a compensable 
degree within one year following discharge from active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that any defect in regard to VCAA 
is harmless as the claims are herein granted.  Any 
disagreement with the effective date or disability evaluation 
assigned can be addressed after the AOJ implements the grant 
of service connection.  

The Board finds a grant of service connection for residuals 
of an injury to the nose, to include deviation of the nasal 
septum and sinus infections, and right arm osteoarthritis is 
supportable.  Initially, the Board notes that the veteran is 
a decorated combat veteran who served in several campaigns 
during WWII.  His DD Form 214 shows was awarded a European-
African-Middle Eastern Theater Ribbon with 4 Bronze Battle 
Stars and served in several battles and campaigns during 
WWII.  Thus, he is entitled to the application of 38 U.S.C.A. 
§ 1154(b) (West 2002 & Supp. 2005).  As noted in statements 
in support of the claim, dated in December 2002 and September 
2003, the veteran reports that he was involved in a motor 
vehicle accident during service in 1944.  He stated that the 
jeep he was riding in, during black out conditions, wrecked 
into a ditch and he was thrown against the windshield, 
sustaining a bloody nose and a right arm injury, and has had 
sinus problems and right arm symptoms since the injury.  The 
veteran noted that, at that time, there was no infantry 
ahead, and thus, he and his fellow servicemen had had to hold 
the line for several months.  He stated that shortly after 
service, his doctor examined his nose and told him that his 
nostril was almost closed and he began taking medication.  A 
February 2003 private record of treatment shows a diagnosis 
of nasal septal deviation with a history of a fracture of the 
nose during service in 1944, with recurrent clinical sinus 
infections since that time.  In addition, VA x-ray 
examination of the right elbow showed moderate to severe 
osteoarthritis of the elbow joint.  A March 2003 VA treatment 
record notes limitation of full flexion in the right elbow.  

The Board finds that the veteran sustained an injury to his 
nose and right arm during service consistent with the 
circumstances, conditions, or hardships of his service, he 
has provided credible statements establishing continuity of 
symptomatology, there is evidence of right arm 
osteoarthritis, and there is competent evidence linking 
residuals of the in-service nose injury, to include a 
deviated nasal septum and sinus infections, to service.  In 
this case, a grant of service connection for a nose injury 
and right arm osteoarthritis is supportable.  Consequently, 
the benefits sought on appeal are granted.  


ORDER

Service connection for residuals of a nose injury, to include 
a deviated nasal septum and sinus infections, is granted.  

Service connection for right arm osteoarthritis is granted.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


